office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dpl disa-101583-06 uilc date date to deborah diamond disclosure manager government liaison and disclosure western area from donald m squires chief branch disclosure and privacy law subject alaska stranded gas development contracts this chief_counsel_advice responds to your e-mail request dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issue whether the state of alaska is entitled to the disclosure of taxpayer information pursuant to sec_6103 to administer state contracts for payments made to the department of revenue in lieu of corporate net_income_tax as authorized under the alaska stranded gas development act of the alaska revenue laws conclusion the service can disclose taxpayer information to the state of alaska under sec_6103 to assist the state in the administration of its corporate tax laws specifically the administration of contracts authorized under the alaska stranded gas development act disa-101583-06 facts the alaska stranded gas development act the act was added to alaska’s revenue laws in and amended in see as sec_43 et seq to encourage new investment to develop stranded gas resources in the state the act offers the state the ability to negotiate an alternative taxing structure tailored to the economic conditions of the project as sec_43 - the state of alaska recognized there were natural_gas supplies in the state that were going undeveloped due to the high costs of bringing the gas to market despite the high demand for natural_gas see as sec_43 definition of stranded gas the natural_gas a by-product of the extraction of oil is extracted with the oil and is put back into the ground to encourage firms to undertake the high construction costs associated with building pipelines or distribution facilities to bring the natural_gas to market the state passed the act as a means to lower the financial risks of participating firms participation in the program is by application applications were due by date to qualify firms must demonstrate to the alaska commissioner of revenue and the alaska commissioner of natural_resources the proposed project meets the requirements set forth in the act as sec_43 once approved the details of the contract are negotiated with the state the act vests the alaska commissioner of revenue with the authority to negotiate a contract on behalf of the state that provides for periodic_payments in lieu of one or more taxes that otherwise would be imposed by the state or a municipality as a consequence of participation in an approved qualified_project as sec_43 one such tax is the state corporate_income_tax as sec_43 to date the state has not finalized a contract and remains in negotiations with applicants according to a representative of the state the department of revenue anticipates the final contract will contain an annual payment in lieu of corporate_income_tax however the annual payment will be calculated by reference to the present alaska corporate_income_tax provisions in essence the contract is freezing the state’s corporate tax calculation and rates as they exist today while the commissioner has also been given the authority to adopt procedures for collecting amounts due under the contract including interest and penalties the state has decided to adopt by reference applicable statutes and regulations once again making today’s collection procedures the rule for the term of the contract as sec_43 to ensure compliance with the terms of the contract the commissioner has the authority to audit and inspect the books of the taxpayer as sec_43 disa-101583-06 all contracts negotiated by the commissioner under the act must be approved by the state legislature and are not binding or enforceable against the state until the legislature has authorized the governor to execute the contract as sec_43 analysis federal returns and return_information are confidential and shall not be disclosed except as provided for in sec_6103 or another section of the internal_revenue_code the code sec_6103 return is defined broadly to mean any_tax or information_return declaration_of_estimated_tax or claim_for_refund required by or provided for or permitted under the provisions of this title which is filed with the secretary by on behalf of or with respect to any person and any amendment or supplement thereto including supporting schedules attachments or lists which are supplemental to or part of the return so filed sec_6103 likewise return_information encompasses a wide array of data pertaining to a taxpayer including but not limited to the following the taxpayer’s identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies sec_6103 pursuant to sec_6103 the service may disclose tax information to state agencies charged under the laws of the state with responsibility for administration of state tax laws the tax information disclosed however must relate one or more of the enumerated chapters eg chapter i - normal taxes and surcharges or chapter - consolidated_returns and can only be disclosed to the extent the information is necessary for state tax_administration sec_6103 as a precondition to disclosure state officials must make a written request specifying the information requested and to whom it is to be disclosed sec_6103 to simplify the process and allow for continuing disclosures to states the irs commissioner has authorized the use of agreements to facilitate the provision of information i r s deleg order states choosing to enter into a disclosure agreement with the irs in fact enter into two agreements the first agreement called the basic agreement is an agreement between the irs and the state_agency charged with administering the state revenue laws setting forth the required procedures and safeguards irm states that choose not to enter into an agreement with the irs for the sharing of information under sec_6103 may still obtain returns and return_information as long as they submit a written request for each disclosure as required under sec_6103 disa-101583-06 the second agreement the implementing agreement is designed to supplement the basic agreement by detailing the working relationship between the irs and the state the items to be exchanged and how the exchange process operates irm alaska’s department of revenue has signed basic and implementing agreements with the irs the alaska basic agreement the basic agreement provides that the agreement is to serve as the basis for coordination of federal and state tax_administration and the development of techniques and modes of exchange most beneficial to improved tax_administration alaska basic agreement adopting the definition of tax_administration found in sec_6103 the basic agreement provides that tax_administration is a i the administration management conduct direction and supervision of the execution and application of the revenue laws or related statutes of the state and ii the development and formulation of state tax policy relating to existing or proposed revenue laws or related statutes of the state and b includes assessment collection enforcement litigation and statistical gathering functions under such laws and statutes alaska basic agreement emphasis added the alaska department of revenue is identified in paragraph of the basic agreement as the agency charged with the responsibility for state tax_administration tax_administration under sec_6103 has a broad scope and encompasses more than assessing and collecting taxes tax_administration has been interpreted to allow for_the_use_of information obtained pursuant to sec_6103 for oversight by a state of its revenue personnel to protect the integrity of the tax system 775_f2d_208 7th cir see also davidson v brady 559_fsupp_459 w d mich disclosure of tax returns was proper in a criminal case where attempting to interfere with the administration of irs tax laws was found to pertain to tax_administration sanders v state md app md ct spec app the prosecution of a defendant for planning to murder an irs agent to end the agents’ audit was tax_administration because defendant was attempting to obstruct the lawful conduct of an irs agent under the facts as presented by alaska the structure and operation of the planned contract program pursuant to the alaska act strongly militates in favor of its inclusion as tax_administration under sec_6103 the payment in lieu of program was designed not to eliminate the state’s income_tax for participants but to provide them with an alternative taxing structure by adding the act to the state revenue laws the state has chosen to give participants an incentive to develop natural_resources by freezing the state_income_tax laws for the duration of the contract in so doing the state has offered disa-101583-06 participants fiscal certainty as to their state tax obligations given that participating firms face potentially unforeseen and high construction costs further the payments under the contract are functionally equivalent to the taxes currently paid_by participants under alaska’s net_income_tax provisions as sec_43 the contract will incorporate by reference alaska’s present corporate_income_tax provisions as the means for calculating the payment due payments will continue to be remitted like all other tax_payments presently paid_by participants and on the same forms currently used to report income likewise current regulations and procedural rules regarding collections and audits for tax returns will also apply to payments under the contracts to ensure receipt of accurate payment alaska would have the irs disclose participants’ returns and return_information information collected pursuant to the chapters listed in sec_6103 the same information the state currently receives to assist it in auditing participants’ state tax returns the fact that the contract freezes the applicable statutory provisions used to calculate collect and audit a participant does not take the contract outside of the department of revenue’s tax_administration duties whether the payment to the state is made pursuant to a revenue statute or under a contract authorized by a revenue statute in both instances the department of revenue is administering the execution and application of revenue laws what constitutes tax_administration has been interpreted broadly and therefore based on the facts provided alaska’s administration of contracts under the act is tax_administration and information can be disclosed by the irs to the state under sec_6103 the state would remain subject_to the disclosure rules particularly those related to the use and sharing of the information received with other state agencies cc --------------------------- ---------------------
